      Case 1:15-cv-02016-MKB-RML Document 50 Filed 01/28/19 Page 1 of 2 PageID #: 795




                                           THE CITY OF NEW YORK
ZACHARY W. CARTER                         LAW DEPARTMENT                                           JOSHUA J. LAX
Corporation Counsel                           100 CHURCH STREET                                        Senior Counsel
                                              NEW YORK, NY 10007                                    jlax@law.nyc.gov
                                                                                                 (212) 356-3538 (tel.)
                                                                                                 (212) 356-3539 (fax)
                                                                   January 28, 2019
       BY ECF
       Honorable Margo K. Brodie
       United States District Judge
       Eastern District of New York
       225 Cadman Plaza East
       Brooklyn, New York 11201

                      Re:    Terrel Haskins v. City of New York, et al., 15 CV 02016 (MKB)(RML)

       Your Honor:

              I am an attorney in the office of Zachary W. Carter, Corporation Counsel of the City of
       New York, counsel for defendant Essence Jackson. I write to respectfully request an
       adjournment of the trial in this matter to a date and time convenient for the Court. Plaintiff’s
       counsel, Robert Marinelli, Esq., and Michael B. Lumer, Esq., do not consent as set forth below.
       The basis for this request is that my co-counsel in this matter, Joanne M. McLaren, Esq., has had
       a sudden and unexpected medical emergency in her family and has already left the country.
       Ms. McLaren will be away for an unspecified period. 1 This matter has been handled by
       Ms. McLaren since its inception and she is dedicated to seeing it to its conclusion. In addition,
       the undersigned is commencing a trial this coming Monday, February 4, 2019, before the
       Honorable Vernon S. Broderick in the matter of Brock v. City of New York, 15 CV 1832 (VSB),
       in the Southern District. Because of the undersigned’s trial and Ms. McLaren’s emergency,
       counsel for defendants will have difficulty preparing this matter for trial on February 19, 2019.

               Plaintiff does not consent to this request based on the fact that both counsel have pushed
       their obligations in other cases, including depositions and state court criminal matters, into
       February and March, and thus would find an adjournment to later in February or March difficult.
       Mr. Lumer also has a trial scheduled for April 1, 2019 (as does the undersigned). Despite
       plaintiff’s lack of consent, defendant requests an adjournment of the trial in this matter.



       1
        Defense counsel is available to provide the Court with additional detail should the Court so
       request.
Case 1:15-cv-02016-MKB-RML Document 50 Filed 01/28/19 Page 2 of 2 PageID #: 796




       Defendant thanks the Court for its consideration of this matter.

                                                    Respectfully submitted,

                                                              /s/

                                                    Joshua J. Lax
                                                    Senior Counsel
                                                    Special Federal Litigation Division

 cc: All counsel (By ECF)
